Title: From John Quincy Adams to Abigail Smith Adams, 3 December 1805
From: Adams, John Quincy
To: Adams, Abigail Smith



Washington 3. December 1805.

This morning I had the satisfaction of receiving your kind letter of the 21st: ulto: which partly relieved me from the anxiety occasioned by the letter of a previous date from my brother, mentioning your illness and confinement—The weather has of late been so remarkably fine and mild in this quarter that I hope its benign influence has been extended to your regions, and has restored you entirely to health—I rejoyce to hear that my boys are so well, and that George behaves himself to the satisfaction of my Aunt.
I wrote to my brother from Philadelphia; and expected to have left that City, the day after I closed my letter to him—But we were about five minutes too late for the Newcastle Packet of that morning, though it carried off all our baggage, and we followed it the next day—We found our trunks safely stored at Newcastle, and continued our route by the way of French-town and Baltimore—We arrived safely here on Friday the 29th: having had the pleasure of Mr: Tracy’s company from Philadelphia—We were two Nights out on the Water, and the Packets were so crowded with passengers, that we had hardly 1/3 of a bed to each person—But our friend Tracy has such an inexhaustible fund of pleasantry and good humour, that I never felt less of tediousness on a journey, in my life, and when we arrived I almost regretted that we had reached the spot of our destination—His health I am sorry to say is far from being so good as his Spirits, though better than when I left him here last Spring.
Both Houses of Congress formed a Quorum yesterday, being the first day of the Session—The Vice-President not being here, Mr: Smith of Maryland was chosen President of the Senate pro Tempore, and Mr: Macon after three trials was chosen Speaker of the House of Representatives—A feeble attempt was made by what they call the Eastern Interest to set up General Varnum as Speaker, but he had only 27 votes—More than one hundred members were present.—There were some scattering votes also for Mr: Smith of Connecticut, Mr: Gregg of Pennsylvania, and Mr: Dawson of Virginia; all which prevented the Speaker from obtaining a positive majority at the two first trials.
The President’s Message has just been received, and read—It will probably reach you in the newspaper’s as soon as this letter, which dispenses me from giving you many of its particulars—It speaks of our differences with Great Britain, and with Spain, in a tone of Spirit, which has not been usual in the late Communications from the National Executive—Recommends measures for the protection of our Sea-ports—Modifications of the Militia-Laws, and more gun-boats—It hints slightly at the materials for 74 gun ships, which are on hand, but without positively recommending their employment. The State of the Treasury is flourishing in the highest degree.
I shall be much obliged to you for any information you can obtain of a comfortable house at or near Cambridge for the next Summer—I shall probably abandon all thoughts of taking Mr: Davenport’s house; but I should much prefer a situation near Boston to the place where Mr: Wigglesworth lived.
With my love and duty to my father, and all the family, I remain, my dear Mother, faithfully your’s
John Quincy Adams